Dissenting Opinion by
Judge Blatt:
I must respectfully dissent.
It seems to me that the majority opinion contravenes a fundamental principle of statutory construction which requires that “[e]very statute shall be construed, if possible, to give effect to all its provisions.” Section 1972(a) of the Statutory Construction Act of 1972, 1 Pa. C. S. §1921 (a).
In the phrase which is here in question: i.e., “or any public building, school, park or community or institutional building” (emphasis added), the majority opinion construes the word “park” as meaning only buildings within a park. This construction, however, would render the word “park” as surplusage, for buildings within a park would already fall within the protection afforded by the first words of the phrase “any public building”. Like the word “school” in the same phrase, the word “park” normally encompasses both buildings and land, so that the majority’s reason*369ing would render both words redundant here, a result which I do not believe that the legislature could have intended.
I believe that the word “park” as used here must be given the liberal construction required by Section 1928(c) of the Statutory Construction Act of 1972, 1 Pa. C. S. 1928(c), and that only such construction can accomplish the policy of the legislation here in question, which is stated to be “providing for the conservation and improvement of areas of land affected in the mining of bituminous coal ..., to aid thereby in the protection of birds and wildlife ... and generally to improve the use and enjoyment of said lands.” (Emphasis added.) Section 1 of the Act, 52 P.S. §1396.1.
I further believe that the words in the phrase in question: i.e., “public building, school, park”, refer to three distinct objects of protection, and are then followed by a fourth such object described as “[any] community or institutional building”. If only park buildings or only school buildings were to be protected, the word “building” would logically have been inserted after the word “school” and the word “park” just as it was inserted after the words “community or institutional”. On the other hand, I believe that these latter words “community or institutional” were clearly intended to be and are adjectives modifying the following word “building”, while the words “school” and “park” were just as clearly intended to be and are nouns just as is the first protected category “any public building”.
Granted that the sentence construction here might have been more felicitous, it seems to me that we are bound by the rules of statutory construction to conform to the interpretation reached by the Department.
In addition, I believe that the provisions of Section 1921(c)(8) of the Statutory Construction Act of 1972, 1 Pa. C. S. §1921(c)(8) and the decisional law as set *370forth in Longo Liquor License Case, 183 Pa. Superior Ct. 504, 132 A.2d 899 (1957) and Federal Deposit Insurance Corp. v. Board of Finance and Revenue, 368 Pa. 463, 84 A.2d 495 (1951) should be dispositive of the proper interpretation to be given to Section. 4.2(c). Those cases instruct us that not only is the Department’s interpretation of the statute entitled to great weight because it is charged with the application and execution of the statute, but as well that its interpretation should not be disregarded or overturned except for cogent reasons “and unless it is clear that such construction is erroneous.” Longo Liquor License Case, supra (emphasis added). It seems to me that there is nothing in the majority opinion which would indicate that the Department’s interpretation is “clearly erroneous”. Rather, I believe that the majority opinion indicates that the statutory language is subject to two interpretations, either of which could be supported gramatically. In such circumstances, I think the Department’s interpretation must prevail.
Finally, it must be observed that the decision of the Environmental Hearing Board upholding the Department’s interpretation does not prevent the petitioner from engaging in mining operations within 300 feet of the park’s limits. Rather, the decision only requires the petitioner to apply for a variance. An arbitrary or capricious disposition of such an application by the Department, of course, would be subject to our review.
I would hold, therefore, that the decision of the Environmental Hearing Board should be affirmed.
Judges Mencer, MacPhail and Williams, Jr. join in this dissent.